          Case 1:21-cr-00107-RDM Document 17 Filed 03/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )       CRIM NO. 21–cr–00107-RDM
                                                 )
BRUNO JOSEPH CUA,                                )
                                                 )
        Defendant.                               )
                                                 )

                 FOURTH NOTICE OF SUPPLEMENTAL INFORMATION

        Defendant Bruno Joseph Cua, by and through his attorneys, hereby provides this Court

with supplemental information in support of his motion for revocation of detention. Enclosed

herewith is a letter to the Court from Mr. Cua. Mr. Cua wrote this letter on his own accord and

sent it to his parents, requesting that it be filed. His parents, in turn, sent it to counsel.



                                                         Respectfully submitted,


DATED: March 4, 2021                                     /s/ William E. Zapf
                                                         William E. Zapf (D.C. Bar No. 987213)
                                                         Jonathan Jeffress (D.C. Bar No. 479074)
                                                         KaiserDillon PLLC
                                                         1099 14th Street NW
                                                         8th Floor West
                                                         Washington, DC 20005
                                                         T: (202) 640-2850
                                                         F: (202) 280-1034
                                                         wzapf@kaiserdillon.com
                                                         jjeffress@kaiserdillon.com

                                                         Attorneys for Bruno Joseph Cua
